Citation Nr: 1824375	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for liver transplant, status post surgery.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from October 1965 to October 1967.  He served in Republic for Vietnam and was awarded two Bronze Service Stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's chronic Hepatitis C did not have onset during active service, was first diagnosed many years after active service, and is not etiologically related to active service, to the extent his Hepatitis C is related to in-service IV drug use, such drug use constitutes willful misconduct.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's liver transplant, status post surgery, was caused by or incurred in service or as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a liver disability have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303 (d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Under 38 C.F.R. § 3.303 (b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

For certain chronic disorders, including cirrhosis of the liver, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309 (a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.   

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).


Hepatitis C 

In July 2010, the Veteran filed his claim of entitlement to service connection for Hepatitis C and liver transplant, status post surgery.  He has also claimed that his Hepatitis C was due to his exposure to blood and use of prostitutes while in service 

However, after consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for Hepatitis C. 

Service treatment records do not document any complaints, treatment, or diagnosis of Hepatitis C.  In particular, physical examinations at service enlistment in August 1965 and service discharge in August 1967 document normal relevant clinical evaluations, and the Veteran denied any related conditions. 

Private treatment records indicate that the Veteran was diagnosed with Hepatitis C in March 2003.  Post-service VA treatment records from September 2012 document that the Veteran reported a history of intravenous drug use in 1977.  He also testified during his April 2017 hearing and reported during his VA examinations that he used intravenous drugs while in service.  Furthermore, the Veteran has admitted to high risk sexual activity, which is supported by his service treatment records (STR).

Initially, the Board finds that presumptive service connection for Hepatitis C resulting in cirrhosis is not warranted, as the evidence does not document cirrhosis with onset during active service or within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran was afforded a VA examination in December 2011 which confirmed his diagnosis of Hepatitis C.  The examiner noted intravenous drug use or intranasal cocaine use and other direct percutaneous exposure to blood (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes and/or shaving razors).  Following necessary laboratory testing, the examiner determined that the Veteran's Hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there is no evidence to suggest that the development of the Veteran's Hepatitis C resulted from contract of blood in Vietnam.  The Veteran in 2005 previously reported intravenous drug use with heroin.  He has denied this today, however.  The exact etiology of the Veteran's Hepatitis C remains unknown.

In October 2014 the Veteran was afforded a VA addendum opinion, which was based upon the evidence of record.  The examiner found that the Veteran's Hepatitis C condition is less likely than not the result of his use of prostitutes as evidenced by contracting genital warts in service.  The examiner reported Veteran has several risk factors for his condition of Hepatitis C, to include: 1. drug use, 2. tattooing (tattoo in left arm, acquired in 1960 (prior to service)) and 3. high risk sexual activity (highly suggested by presence of Venereal diseases during service).  While the Veteran has history of blood transfusion, the transfusion was peformed decades after service in 2007, when he had already been diagnosed with Hepatitis C.  Also, risk factor for Hepatitis C is related to transfusions performed before 1992.

Since several risk factors are present in this Veteran, etiology for his Hepatitis C cannot be determined with 100% certainty.  Nevertheless, in this Veteran, IV drug use is considered the major risk factor and more probable cause of his infection (50% or more probability).  Although high risk sexual activity, such as having sex with prostitutes, is also a risk factor, this way of transmission is considered infrequent.  In this Veteran, Hepatitis C condition is less likely than not the result of his high risk sexual activity or use of prostitutes in service.

The Veteran also submitted a December 2017 private treatment record which stated that in the physician's professional medical judgment it is very difficult to confirm where the Veteran contracted the Hepatitis C infection.

To the extent that the probative medical evidence discussed above attributes the Veteran's Hepatitis C to his IV drug use during active service, the Veteran's admitted IV drug use during active service constitutes willful misconduct, and service connection for Hepatitis C based on IV or intranasal drug abuse cannot be established.  38 U.S.C.A. § 105; 38 C .F.R. § 3.301.

Significantly, there is no probative evidence of a nexus between the Veteran's currently diagnosed Hepatitis C and his active service.  As noted above, the record in this case is negative for any indication, other than the Veteran's own lay assertions, that his Hepatitis C is associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran attempts to provide a nexus between his Hepatitis C and active service, including as due to exposure to blood, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for Hepatitis C.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Transplant

The Veteran underwent a liver transplant due to liver failure from Hepatitis C in April 2007.  

As noted above, the STRs do not document any complaints, treatment, or diagnosis of liver disorders or Hepatitis C.  Examinations at service enlistment in August 1965 and service discharge in August 1967 document normal relevant clinical evaluations, and the Veteran denied any related conditions.  

The Veteran has not been afforded a VA examination for his liver transplant claim.  VA regulations provide that a medical examination or medical opinion is necessary if the medical evidence "[c]ontains competent lay or medical evidence of a current diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service, or has a disease...listed in § 3.309... manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption..."  See 38 C.F.R. § 3.159 (c)(4).  Here, although the Veteran's records show he has a qualifying current disability, the Veteran's records do not show an event, injury, or disease in service.  Consequently, the evidence of record does not support that a VA examination is required.

Furthermore, the Veteran did not undergo his liver transplant until April 2007 and was not diagnosed with Hepatitis C until March 2003, therefore presumptive service connection for liver transplant, status post surgery, is not warranted, as the evidence does not document cirrhosis with onset during active service or within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  Secondary service connection is not available to the appellant, as he currently is only service-connected for eczema, penile deformity, bilateral hearing loss, tinnitus, diabetes mellitus type II, degenerative arthritis of the spine and posttraumatic stress disorder, and service connection is not otherwise granted in this decision.  There is no competent evidence of record linking the Veteran's hepatitis or liver transplant to any service-connected disability.

The most probative and persuasive evidence is against finding that the Veteran's liver transplant, status post surgery, is related to service.  Accordingly, service connection is denied.  As the preponderance of the evidence is against the Veteran's liver transplant claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for hepatitis C is denied.

Service connection for liver transplant, status post surgery is denied




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


